EXHIBIT 10.1.6 FIFTH AMENDMENT TO CREDIT AGREEMENT AND WAIVER THIS FIFTH AMENDMENT TO CREDIT AGREEMENT AND WAIVER (this “ Amendment ”), dated as of May 15, 2014, is by and among IXIA , a California corporation (the “ Borrower ”), the Guarantors party hereto, the Lenders party hereto and BANK OF AMERICA, N.A. , as administrative agent (in such capacity, the “ Administrative Agent ”). Capitalized terms used herein and not otherwise defined herein shall have the meanings ascribed thereto in the Credit Agreement. W I T N E S S E T H WHEREAS , the Borrower, the Subsidiaries of the Borrower from time to time party thereto (the “ Guarantors ”), certain banks and financial institutions from time to time party thereto (the “ Lenders ”) and Bank of America, N.A., as Administrative Agent, Swingline Lender and L/C Issuer, are parties to that certain Credit Agreement dated as of December 21, 2012 (as amended, modified, extended, restated, replaced, or supplemented from time to time, the “ Credit Agreement ”); WHEREAS , on May 6, 2014, the Borrower filed a Current Report on Form 8-K with the Securities and Exchange Commission (the “
